 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                    ***
 9   ROBERT ADAM MCGUFFEY,                             Case No. 3:19-cv-00069-HDM-WGC
10                                      Petitioner,                 ORDER
            v.
11
     NEVADA, STATE OF, et al.,
12
                                    Respondents.
13

14          This court denied § 2254 habeas corpus petitioner Robert Adam McGuffey’s

15   application to proceed in forma pauperis on April 2, 2019 and directed him to pay the

16   $5.00 filing fee within thirty days (ECF No. 4). More than the allotted time has elapsed,

17   and McGuffey has not paid the filing fee nor contacted the court in any way.

18   Accordingly, the petition shall be dismissed without prejudice for failure to comply with

19   this court’s order to pay the filing fee.

20          IT IS THEREFORE ORDERED that the Clerk shall detach and file the habeas

21   petition (ECF No. 1-2).

22

23

24

25

26

27

28
                                                       1
 1
            IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as
 2
     set forth in this order.
 3
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
 4
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
 5
     close this case.
 6
            DATED: August 7, 2019.
 7

 8
                                                  HOWARD D. MCKIBBEN
 9                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
